Exhibit 10
FIRST AMENDMENT TO THE
CONOCOPHILLIPS
DIRECTORS’ CHARITABLE GIFT PROGRAM
     The ConocoPhillips Directors’ Charitable Gift Program (the “Program”) is
hereby amended, effective as of March 31, 2006, as follows:

1.   Section 1 of the Program is amended to add the following paragraph between
the third and fourth paragraphs of that section, to read as follows:       With
regard to members of the Board or other persons who previously served as members
of the Board of Directors of Burlington Resources Inc. (“BRI”), their continued
participation in and coverage under the Burlington Resources Inc. 1991 Director
Charitable Award Plan would make participation in and coverage under the Program
redundant, and so such individuals are excluded from participation in and
coverage under the Program.   2.   Section 2 of the Program is amended to add
the following proviso at the end of the first sentence of that section, to read
as follows:       ; provided, however, that a member of the Board of Directors
who is a participant under the Burlington Resources Inc. 1991 Director
Charitable Award Plan shall not be eligible to participate in the Program.

Pursuant to Board Resolution
December 7, 2006

1



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO THE
CONOCOPHILLIPS
DIRECTORS’ CHARITABLE GIFT PROGRAM
     The ConocoPhillips Directors’ Charitable Gift Program (the “Program”) is
hereby amended, effective as of April 1, 2008, as follows:
Section 5 of the Program is amended to add the following paragraph at the end of
that section, to read as follows:
In the alternative, rather than making the donation by payment of annual
installments, the Company may choose to provide an Organization with an
actuarial equivalent lump sum donation at any time after one year from the
retirement of the Director from the Board. The Administrator shall make the
determination whether to use this alternative, unless directed by the Board
either to use the alternative or not to use the alternative, in which case the
Administrator will follow the directions of the Board. In making the
determination whether to use this alternative, the Administrator may take into
account any recommendation from the Director or former Director, who may make
such recommendation at any time after one year from the date of retirement from
the Board. In calculating the lump sum donation, the Administrator may use any
reasonable actuarial assumptions, including those used in determining benefits
and payments under the ConocoPhillips Retirement Plan, which are deemed to be
reasonable for these purposes. The Administrator may notify an Organization of
the possibility of a lump sum payment under this alternative. The Administrator
may require an Organization to acknowledge that any payment made under this
alternative is in full payment of any amount arising under this Program and to
waive any rights the Organization may have, or may claim to have, under this
Program.
Pursuant to Board Resolution
April 1, 2008

2